DETAILED ACTION
This office action is in response to amendments  filed on 04/18/2022.
Claims 1-44 are pending of which claims 1, 12, 23, and 34 are independent claims.
Information disclosure
IDS filed on 10/16/2019, 06/12/2020, 08/26/2020, 04/09/2021, and 08/19/2021 is considered.
Allowable Subject Matter
Claims 1-44 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with   detecting a radio link failure condition, determine whether an air interface resource allocation is available for a signaling radio bearer (SRB) between the UE and the network over another cell group; and select, based at least in part on the determination, one of a plurality of radio link failure procedures applicable to the detected condition.  
.  

Claims 1-11  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In Claim 1,    “…detecting a radio link failure condition for a connection between the UE and a network over a first cell group” as specified in claim 1. 

Claims 12-22  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 12,    “…determining, in response to detecting the radio link failure condition, whether an air interface resource allocation is available for a signaling radio bearer (SRB) between the UE and the network over another cell group” as specified in claim 12.  

Claims 23-33  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 23,    “…selecting, based at least in part on the determination, one of a plurality of radio link failure procedures” as specified in claim 23.  


Claims 34-44  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 34,    “…determine resource for allocation is available for a signaling radio bearer (SRB) between the UE and the network over another cell group; and select, based at least in part on the determination, one of a plurality of radio link failure procedures” as specified in claim 34.  


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Hahn (US Pub. No. 20190059031) discloses when quality of the serving cell is too low, communication is impossible to achieve. However, the disclosure of  Hahn taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with detecting a radio link failure condition for a connection between the UE and a network over a first cell group as specified in claims 1, 12, 23, and 34 in combination with other limitations recited as specified in claims 1, 12, 23, and 34.

Tseng (US Pub.  20160095004) discloses detecting RLF on MeNB PCell and SeNB SCell. However, the disclosure of Tseng taken individually or in combination with determining, in response to detecting the radio link failure condition, whether an air interface resource allocation is available for a signaling radio bearer (SRB) between the UE and the network over another cell group as claimed in claims 1, 12, 23, and 34 in combination with other limitations recited as specified in claims 1, 12, 23, and 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        



/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476